DETAILED ACTION
In response to communication filed on 01 July 2021, this is the first Office Action of the merits. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/365,962. The copending Application teaches the limitations of the claim as shown by the comparison below in bold. 

Current Application 
(Application# 17/365,963)
Application# 17/365,962
Claim 1: A system, comprising: a communication interface; and a processor coupled to the communication interface and configured to:
Claim 1: A system, comprising: a communication interface; and a processor coupled to the communication interface and configured to:
receive a database request via the communication interface;
receive a database request via the communication interface;
parse the request to extract one or more data elements associated with the request;
used to service the request having an attribute,
select, based at least in part on the one or more data elements extracted from the request, a selected one of a plurality of partial data set instances, each partial data set instance including a corresponding subset of data from a set of origin data; and route the request to the selected partial data set instance.
service the request using a corresponding one of a plurality of partial data set instances, each partial data set instance including a corresponding subset of data from a set of origin data, the partial data set instance used to service the request having an attribute.



Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/365,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims mention “parsing the request to extract one or more data elements associated with the request”, whereas the Application No. 17/365,962 mention that the request having an attribute. So, therefore data elements and attributes are both associated with request. Therefore, they are both derived from the request. Also, the current application mentions “route the request” whereas the Application No. 17/365,962 mentions servicing the request. They are both related to processing a specific request and are directed towards that specific processing of a request. Therefore they do not appear to be distinct. As a result, claim 1 of the current application falls entirely within the scope of claim 1 of Application# 17/365,962. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: 
Claims 1-16 are recited as being directed to a “system”. Claims 17-19 are recited as being directed to a “method”. Claim 20 is recited as being directed to a “computer readable medium”. Thus claims 1-20 have been identified to be directed towards the appropriate statutory category. Below is further analysis related to step 2.

Regarding claim 1, 
Step 2A: Prong One: 
Claim 1 recites limitations:
parse the request to extract one or more data elements associated with the request; 
select, based at least in part on the one or more data elements extracted from the request, a selected one of a plurality of partial data set instances, each partial data set instance including a corresponding subset of data from a set of origin data; and 
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human being can mentally apply evaluation to parse the request and extract data elements related to the request and also select partial data set instances corresponding to the subset from the origin data based on the extracted data elements. 
Step 2A: Prong Two:
Claim 1 further recites limitations:
A system, comprising: 
a communication interface; and 
a processor coupled to the communication interface and configured to: 
These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to integrate the abstract idea into a particular application.
Claim 1 further recites limitations:
receive a database request via the communication interface;
route the request to the selected partial data set instance.
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of requests and data being received and eventually being transmitted and do not appear to integrate the abstract idea into a practical application.
Step 2B:
Claim 1 further recites limitations:
A system, comprising: 
a communication interface; and 
a processor coupled to the communication interface and configured to: 
	These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to amount to significantly more.
Claim 1 further recites limitations:
receive a database request via the communication interface;
route the request to the selected partial data set instance.
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of requests and data being received and eventually being transmitted and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claims 17 and 20 incorporate substantively all the limitations of claim 1 in method and computer readable form respectively and are rejected under the same rationale.

Regarding claims 2-4:  
Claim 2 further recites limitations:
included in a client system associated with the database request.
Claim 3 further recites limitations:
included in an application server associated with the request.
Claim 4 further recites limitations:
included in a database access server associated with the request.
Step 2A:
These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to integrate the abstract idea into a particular application.
	Step 2B:
	These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to amount to significantly more.

	Regarding claim 5:
	Claim 5 further recites limitations:
	wherein the processor is included in a query router.
Step 2A:
	These claim limitations appear to be reciting query router. Query router do not integrate into a practical application since they are conventional computer functions. Per MPEP (2106.05 (b) (I)), computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. As a result these claim limitations do not apply to a practical application.
	Step 2B:
These claim limitations appear to be reciting query router. Query routers do not amount to significantly more since they are conventional computer functions. Per MPEP (2106.05 (b) (I)), computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. As a result, these limitations are merely executing the abstract idea without being significantly more than the abstract. These references provide evidence that machine learning models are conventional computer technology: Cox et al. (US 2004/0225865 A1 – Abstract), Taboada et al. (US 2007/0136261 A1 – Abstract), Harding (US 2014/0310786 A1 – Abstract), Loaiza et al. (US 2019/0102408 A1 – Abstract). 

Regarding claim 6, 
Step 2A:
Claim 6 further recites limitations:
wherein the database request is received from one or more of a client system, an application server, and a database access server.  
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of requests and data being received and eventually being transmitted and do not appear to integrate the abstract idea into a practical application.
Step 2B:
Claim 6 further recites limitations:
wherein the database request is received from one or more of a client system, an application server, and a database access server.  
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of requests and data being received and eventually being transmitted and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  

Regarding claims 7-11 and 13-16, 
Step 2A and 2B: 
Claim 7 further recites limitations:
transform a query associated with the database request and to select the selected one of the plurality of partial data set instances based at least in part on the transformed query. 
Claim 8 further recites limitations:
wherein the query is transformed into a query form associated with optimal access to data associated with the database request from the selected one of the plurality of partial data set instances.
Claim 9 further recites limitations:
select the selected one of the plurality of partial data set instances based at least in part on metadata associated with the request.
Claim 10 further recites limitations:
wherein the selection is based at least in part on a requesting user with which the request is associated.
Claim 11 further recites limitations:
select the selected one of the plurality of partial data set instances based at least in part on requested data associated with the request.
Claim 13 further recites limitations:
determined based on data extracted from the request a persistently-stored query identifier associated with the request.
Claim 14 further recites limitations:
select the selected one of the plurality of partial data set instances based at least in part on the query identifier.
Claim 15 further recites limitations:
select the selected one of the plurality of partial data set instances based at least in part on one or more of the following: is load balancing among the plurality of partial data set instances; one or more quality of service guarantees associated with the request; a policy; a priority; dynamically determined state information; and one or more rules, policies, or heuristics.
Claim 16 further recites limitations:
select the selected one of the plurality of partial data set instances based on dynamically-determined state information, 20 including one or more of dynamically-changing subsets of data included in the respective partial data set instances; dynamically-updated indexes associated with one or more of the partial data set instances; dynamically-determined workload or other state information associated with the respective partial data set instances; and detected changes in patterns of data access from one or more of the partial data set instances.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human being can mentally apply evaluation to transform a query and based on that selecting the plurality of partial data based on the transformed query. A human mind can evaluate to determine a transformed query for optimal access to retrieve data based on the database request. A human being can mentally apply evaluation to select data based on the metadata related to the request. A human mind can evaluate to select based on the user associated with the request. A human being can mentally apply evaluation to select data based on the requested data. A human mind can evaluate to determine data based on query identifier. A human being can mentally apply evaluation to select partial data based on the query identifier. A human mind can evaluate to select partial data based on several criterions. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.
Claim 18 incorporates substantively all the limitations of claim 7 in a method form and is rejected under the same rationale.
Claim 19 incorporates substantively all the limitations of claim 8 in a method form and is rejected under the same rationale.

Regarding claim 12, 
Step 2A:
Claim 12 further recites limitations:
store the requested data associated with the request in a form associated with optimized access to the requested data in response to the request.  
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly the above recited claim limitations as a whole above appear to be reciting the process of storing and retrieving information and does not appear to integrate the abstract idea into a practical application.
Step 2B:
Claim 12 further recites limitations:
store the requested data associated with the request in a form associated with optimized access to the requested data in response to the request.  
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly the claim limitations as a whole above appear to be reciting the process of storing information. Also, MPEP 2106.05(d)(II) has identified “Storing and retrieving information in memory” as conventional computer technology. Similarly, the claim limitations identified above appear to be storing information. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2010/0005055 A1, hereinafter “An”) in view of Murashko et al. (US 2016/0337264 A1, hereinafter “Murashko”).

Regarding claim 1, An teaches
A system, comprising: (see An, [0100] “A multi-tenancy data storage and access apparatus”; [0114] “The invention can be realized in a computer system in a centralized manner, or in a distributed manner”).  
a communication interface; and (see An, [0038] “the system program interface or security session mechanism of the multi-tenancy application”). 
a processor coupled to the communication interface and configured to: (see An, [0013] “the computer to store and access multi-tenancy data”). 
receive a database request via the communication interface; (see An, [0032] “whenever a data access request is received from a tenant”; [0101] “to access the data of the  tenant in a corresponding table set in response to receiving a data access request from a tenant”). 
parse the request to extract one or more data elements associated with the request; (see An, [0035] “If the data access request contains a SQL statement for data access, then accessing the tenant data in the corresponding table set includes extracting and parsing the SQL statement contained in the data access request… for accessing the corresponding data of the tenant in the corresponding table set”; [0038] “the apparatus of the invention intercepts the request, obtains the tenant ID of the current request, and finds the table sequence number and the access URL of the database system unit corresponding to the tenant ID from the multi-tenancy metadata repository through a multi-tenancy metadata manager”). 
select, based at least in part on the one or more data elements extracted from the request, a selected one of a plurality of partial data set instances, each partial data set instance including a corresponding subset of data from a set of origin data; and (see An, [0028] “Data in a same table set belonging to tenants of a same sharing group can be distinguished by the tenant IDs”; [0034] “the tenant data in the corresponding table set includes finding the corresponding table set by querying the multi-tenancy metadata repository and accessing the corresponding tenant data in the corresponding table set”; [0038] “the apparatus of the invention intercepts the request, obtains the tenant ID of the current request, and finds the table sequence number and the access URL of the database system unit corresponding to the tenant ID from the multi-tenancy metadata repository through a multi-tenancy metadata manager… through the system program interface or security session mechanism of the multi-tenancy application, the tenant ID of the current tenant is obtained as "tenantA", and the corresponding table set sequence number is obtained from the multi-tenancy database as "00000001"”; [0104] “The multi-tenancy data router 902 may further be configured to find the corresponding table set by querying the metadata repository 903 in response to receiving a data access request from a tenant, and access the data of the tenant in the corresponding table set”).
perform search from the selected partial data set instance (see An, [0028] “Data in a same table set belonging to tenants of a same sharing group can be distinguished by the tenant IDs”; [0034] “the tenant data in the corresponding table set includes finding the corresponding table set by querying the multi-tenancy metadata repository and accessing the corresponding tenant data in the corresponding table set”; [0038] “the apparatus of the invention intercepts the request, obtains the tenant ID of the current request, and finds the table sequence number and the access URL of the database system unit corresponding to the tenant ID from the multi-tenancy metadata repository through a multi-tenancy metadata manager… through the system program interface or security session mechanism of the multi-tenancy application, the tenant ID of the current tenant is obtained as "tenantA", and the corresponding table set sequence number is obtained from the multi-tenancy database as "00000001"”; [0104] “The multi-tenancy data router 902 may further be configured to find the corresponding table set by querying the metadata repository 903 in response to receiving a data access request from a tenant, and access the data of the tenant in the corresponding table set”).
An does not explicitly teach route the request to the selected partial data set instance.
However, Murashko discloses processing requests and also teaches
route the request to the selected destination (see Murashko, [0036] “Proxy server 400 can then use the data to determine routing information of a request… can also query global information database 450 to acquire the data in response to receiving a request”; [0041] “select a destination from the associated table of destination identifiers (e.g. table 514) for routing the request”; [0044] “Destination processor 404 is configured to, for example, determine the routing information, which includes the destination identifier for routing the request based on the information extracted by request parser 402”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of routing the request, database server, query router and dynamic state as being taught by Murashko in the system taught by An, to yield the predictable results of improving user experience to route the requests appropriately (see Murashko, [0055] “destination processor 404 can detect potentially invalid network location information specified in the request, and update the routing determination accordingly. User experience can also be improved with such arrangements, since the likelihood that the proxy server sends a request to an invalid network location can be reduced, while the efficiency achieved with using routing information for forwarding a request can also be largely maintained”).
Claims 17 and 20 incorporate substantively all the limitations of claim 1 in a method (see An, [0025] “shows a multi-tenancy data storage and access method”) and computer readable medium form (see An, [0013] “a computer program product tangibly embodying a computer readable code that when executed causes the computer to store and access multi-tenancy data”) and are rejected under the same rationale.

Regarding claim 2, the proposed combination of An and Murashko teaches
wherein the processor is included in (see An, [0013] “the computer to store and access multi-tenancy data”) a client system associated with the database request (see An, [0091] “Multiple clients request to perform operations simultaneously”; [0040] “the tenant request… of the corresponding database system unit”).

Regarding claim 3, the proposed combination of An and Murashko teaches
wherein the processor is included in (see An, [0013] “the computer to store and access multi-tenancy data”) an application server associated with the request (see An, [0005] “instance of software that runs on a service provider's server and provides service to many client organizations… accessing the application instance on a hosting platform at the same time”).

Regarding claim 4, the proposed combination of An and Murashko teaches
wherein the processor is included in (see An, [0013] “the computer to store and access multi-tenancy data”) a database access server associated with the request (see Murashko, [0031] “Application 336 can also interact with an external database (e.g. GUD 215A of FIG. 2) through bus 302 to acquire configuration and status data of other servers that are configured to process the request”). The motivation for the proposed combination is maintained. 

Regarding claim 5, the proposed combination of An and Murashko teaches
wherein the processor is included in (see An, [0013] “the computer to store and access multi-tenancy data”) a query router (see Murashko, [0023] “router 213A also queries CUD 215A”). The motivation for the proposed combination is maintained.

Regarding claim 6, the proposed combination of An and Murashko teaches
wherein the database request is received (see An, [0032] “whenever a data access request is received from a tenant”; [0101] “to access the data of the  tenant in a corresponding table set in response to receiving a data access request from a tenant”) from one or more of a client system (see An, [0091] “Multiple clients request to perform operations simultaneously”; [0040] “the tenant request… of the corresponding database system unit”). The motivation for the proposed combination is maintained.

Regarding claim 7, the proposed combination of An and Murashko teaches
wherein the processor is further configured to (see An, [0013] “the computer to store and access multi-tenancy data”) transform a query associated with the database request and to select the selected one of the plurality of partial data set instances based at least in part on the transformed query (see An, [0039] “the apparatus of the invention parses the SQL statement, and modifies the SQL statement using the found tenant ID and the corresponding table set sequence number. For example, the SQL statement is modified into: select * from T_SALESORDER_00000001 where tenantID='tenantA' and signdate>'2007-01-05' and signdate<'2007-01-24'.”).
Claim 18 incorporates substantively all the limitations of claim 7 in a method form and is rejected under the same rationale. 

Regarding claim 9, the proposed combination of An and Murashko teaches
wherein the processor is configured to (see An, [0013] “the computer to store and access multi-tenancy data”) select the selected one of the plurality of partial data set instances based (see An, [0028] “Data in a same table set belonging to tenants of a same sharing group can be distinguished by the tenant IDs”; [0034] “the tenant data in the corresponding table set includes finding the corresponding table set by querying the multi-tenancy metadata repository and accessing the corresponding tenant data in the corresponding table set”; [0038] “the apparatus of the invention intercepts the request, obtains the tenant ID of the current request, and finds the table sequence number and the access URL of the database system unit corresponding to the tenant ID from the multi-tenancy metadata repository through a multi-tenancy metadata manager… through the system program interface or security session mechanism of the multi-tenancy application, the tenant ID of the current tenant is obtained as "tenantA", and the corresponding table set sequence number is obtained from the multi-tenancy database as "00000001"”; [0104] “The multi-tenancy data router 902 may further be configured to find the corresponding table set by querying the metadata repository 903 in response to receiving a data access request from a tenant, and access the data of the tenant in the corresponding table set”) at least in part on metadata associated with the request (see An, [0034] “Accessing the tenant data in the corresponding table set includes finding the corresponding table set by querying the multi-tenancy metadata repository and accessing the corresponding tenant data in the corresponding table set”).

Regarding claim 10, the proposed combination of An and Murashko teaches
wherein the selection is based at least in part on (see An, [0028] “Data in a same table set belonging to tenants of a same sharing group can be distinguished by the tenant IDs”; [0034] “the tenant data in the corresponding table set includes finding the corresponding table set by querying the multi-tenancy metadata repository and accessing the corresponding tenant data in the corresponding table set”; [0038] “the apparatus of the invention intercepts the request, obtains the tenant ID of the current request, and finds the table sequence number and the access URL of the database system unit corresponding to the tenant ID from the multi-tenancy metadata repository through a multi-tenancy metadata manager… through the system program interface or security session mechanism of the multi-tenancy application, the tenant ID of the current tenant is obtained as "tenantA", and the corresponding table set sequence number is obtained from the multi-tenancy database as "00000001"”; [0104] “The multi-tenancy data router 902 may further be configured to find the corresponding table set by querying the metadata repository 903 in response to receiving a data access request from a tenant, and access the data of the tenant in the corresponding table set”) a requesting user with which the request is associated (see An, Fig. 1; [0032] “a data access request is received from a tenant” – Users are associated with tenants).

Regarding claim 15, the proposed combination of An and Murashko teaches
wherein the processor is configured to (see An, [0013] “the computer to store and access multi-tenancy data”) select the selected one of the plurality of partial data set instances based at least in part on one or more of the following: (see An, [0028] “Data in a same table set belonging to tenants of a same sharing group can be distinguished by the tenant IDs”; [0034] “the tenant data in the corresponding table set includes finding the corresponding table set by querying the multi-tenancy metadata repository and accessing the corresponding tenant data in the corresponding table set”; [0038] “the apparatus of the invention intercepts the request, obtains the tenant ID of the current request, and finds the table sequence number and the access URL of the database system unit corresponding to the tenant ID from the multi-tenancy metadata repository through a multi-tenancy metadata manager… through the system program interface or security session mechanism of the multi-tenancy application, the tenant ID of the current tenant is obtained as "tenantA", and the corresponding table set sequence number is obtained from the multi-tenancy database as "00000001"”; [0104] “The multi-tenancy data router 902 may further be configured to find the corresponding table set by querying the metadata repository 903 in response to receiving a data access request from a tenant, and access the data of the tenant in the corresponding table set”) a policy; (see An, [0050] “the predetermined policy for creating and assigning sharing groups and table sets”).

Regarding claim 16, the proposed combination of An and Murashko teaches
wherein the processor is configured to (see An, [0013] “the computer to store and access multi-tenancy data”) select the selected one of the plurality of partial data set instances based on (see An, [0028] “Data in a same table set belonging to tenants of a same sharing group can be distinguished by the tenant IDs”; [0034] “the tenant data in the corresponding table set includes finding the corresponding table set by querying the multi-tenancy metadata repository and accessing the corresponding tenant data in the corresponding table set”; [0038] “the apparatus of the invention intercepts the request, obtains the tenant ID of the current request, and finds the table sequence number and the access URL of the database system unit corresponding to the tenant ID from the multi-tenancy metadata repository through a multi-tenancy metadata manager… through the system program interface or security session mechanism of the multi-tenancy application, the tenant ID of the current tenant is obtained as "tenantA", and the corresponding table set sequence number is obtained from the multi-tenancy database as "00000001"”; [0104] “The multi-tenancy data router 902 may further be configured to find the corresponding table set by querying the metadata repository 903 in response to receiving a data access request from a tenant, and access the data of the tenant in the corresponding table set”) dynamically-determined state information, (see Murashko, [0034] “active server pool is dynamically assigned”) including one or more of dynamically-changing subsets of data included (see Murashko, [0040] “are dynamically updated by global information database”) in the respective partial data set instances; (see An, [0028] “Data in a same table set belonging to tenants of a same sharing group can be distinguished by the tenant IDs”; [0034] “the tenant data in the corresponding table set includes finding the corresponding table set by querying the multi-tenancy metadata repository and accessing the corresponding tenant data in the corresponding table set”; [0038] “the apparatus of the invention intercepts the request, obtains the tenant ID of the current request, and finds the table sequence number and the access URL of the database system unit corresponding to the tenant ID from the multi-tenancy metadata repository through a multi-tenancy metadata manager… through the system program interface or security session mechanism of the multi-tenancy application, the tenant ID of the current tenant is obtained as "tenantA", and the corresponding table set sequence number is obtained from the multi-tenancy database as "00000001"”; [0104] “The multi-tenancy data router 902 may further be configured to find the corresponding table set by querying the metadata repository 903 in response to receiving a data access request from a tenant, and access the data of the tenant in the corresponding table set”). The motivation for the proposed combination is maintained.

Claims 8, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Murashko further in view of Virtuoso et al. (US 10,944,814 B1, hereinafter “Virtuoso”).

Regarding claim 8, the proposed combination of An and Murashko teaches
wherein the query is transformed into a query form… (see An, [0039] “the apparatus of the invention parses the SQL statement, and modifies the SQL statement using the found tenant ID and the corresponding table set sequence number. For example, the SQL statement is modified into: select * from T_SALESORDER_00000001 where tenantID='tenantA' and signdate>'2007-01-05' and signdate<'2007-01-24'.”) to data associated with the database request from (see An, [0032] “whenever a data access request is received from a tenant”; [0101] “to access the data of the  tenant in a corresponding table set in response to receiving a data access request from a tenant”) the selected one of the plurality of partial data set instances (see An, [0028] “Data in a same table set belonging to tenants of a same sharing group can be distinguished by the tenant IDs”; [0034] “the tenant data in the corresponding table set includes finding the corresponding table set by querying the multi-tenancy metadata repository and accessing the corresponding tenant data in the corresponding table set”; [0038] “the apparatus of the invention intercepts the request, obtains the tenant ID of the current request, and finds the table sequence number and the access URL of the database system unit corresponding to the tenant ID from the multi-tenancy metadata repository through a multi-tenancy metadata manager… through the system program interface or security session mechanism of the multi-tenancy application, the tenant ID of the current tenant is obtained as "tenantA", and the corresponding table set sequence number is obtained from the multi-tenancy database as "00000001"”; [0104] “The multi-tenancy data router 902 may further be configured to find the corresponding table set by querying the metadata repository 903 in response to receiving a data access request from a tenant, and access the data of the tenant in the corresponding table set”).
The proposed combination of An and Murashko does not explicitly teach query form associated with optimal access.
However, Virtuoso discloses providing result of the request and also teaches
data processing operations associated with optimal access (see Virtuoso, [col15 lines2-3] “other optimized data processing operations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of optimal access, requested data associated with request, store requested data and store query identifier as being taught by Virtuoso in the system taught by the proposed combination of An and Murashko, to yield the predictable results of optimizing resource operations (see Virtuoso, [col14 line64 – col15 line3] “Resource requests 802 may identify a number, type, configuration (e.g., type of query engine platform) for the resources. For example, a resource request for resources with hardware optimized operation capabilities (e.g., FPGA enabled resources that may be configured to perform encoding, image processing, or other optimized data processing operations), may be sent”).
Claim 19 incorporates substantively all the limitations of claim 8 in a method form and is rejected under the same rationale.

Regarding claim 11, the proposed combination of An and Murashko teaches
wherein the processor is configured to (see An, [0013] “the computer to store and access multi-tenancy data”) select the selected one of the plurality of partial data set instances based at least in part on (see An, [0028] “Data in a same table set belonging to tenants of a same sharing group can be distinguished by the tenant IDs”; [0034] “the tenant data in the corresponding table set includes finding the corresponding table set by querying the multi-tenancy metadata repository and accessing the corresponding tenant data in the corresponding table set”; [0038] “the apparatus of the invention intercepts the request, obtains the tenant ID of the current request, and finds the table sequence number and the access URL of the database system unit corresponding to the tenant ID from the multi-tenancy metadata repository through a multi-tenancy metadata manager… through the system program interface or security session mechanism of the multi-tenancy application, the tenant ID of the current tenant is obtained as "tenantA", and the corresponding table set sequence number is obtained from the multi-tenancy database as "00000001"”; [0104] “The multi-tenancy data router 902 may further be configured to find the corresponding table set by querying the metadata repository 903 in response to receiving a data access request from a tenant, and access the data of the tenant in the corresponding table set”).
The proposed combination of An and Murashko does not explicitly teach data set instances based at least in part on requested data associated with the request.
However, Virtuoso discloses providing result of the request and also teaches
determining different portions of requested data associated with the request (see Virtuoso, [col14 lines6-19] “changes to obtained resources for performing different portions of a distributed data processing program… different portions of a distributed data processing program 700 (e.g., to perform a query as discussed above… such as portions 702, 704, and 706, may utilize different sets of computing resources to perform the respective portions”; [col18 lines45-47] “may receive completion indications from the resources or desired results for the portion of the program assigned to the resource(s)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of optimal access, requested data associated with request, store requested data and store query identifier as being taught by Virtuoso in the system taught by the proposed combination of An and Murashko, to yield the predictable results of optimizing resource operations (see Virtuoso, [col14 line64 – col15 line3] “Resource requests 802 may identify a number, type, configuration (e.g., type of query engine platform) for the resources. For example, a resource request for resources with hardware optimized operation capabilities (e.g., FPGA enabled resources that may be configured to perform encoding, image processing, or other optimized data processing operations), may be sent”).

Regarding claim 12, the proposed combination of An, Murashko and Virtuoso teaches
wherein the selected one of the plurality of partial data set instances is configured to (see An, [0028] “Data in a same table set belonging to tenants of a same sharing group can be distinguished by the tenant IDs”; [0034] “the tenant data in the corresponding table set includes finding the corresponding table set by querying the multi-tenancy metadata repository and accessing the corresponding tenant data in the corresponding table set”; [0038] “the apparatus of the invention intercepts the request, obtains the tenant ID of the current request, and finds the table sequence number and the access URL of the database system unit corresponding to the tenant ID from the multi-tenancy metadata repository through a multi-tenancy metadata manager… through the system program interface or security session mechanism of the multi-tenancy application, the tenant ID of the current tenant is obtained as "tenantA", and the corresponding table set sequence number is obtained from the multi-tenancy database as "00000001"”; [0104] “The multi-tenancy data router 902 may further be configured to find the corresponding table set by querying the metadata repository 903 in response to receiving a data access request from a tenant, and access the data of the tenant in the corresponding table set”) store the requested data associated with the request in a form associated with optimized access to the requested data in response to the request (see Virtuoso, [col13 lines8-11] “resource node(s) 512 that perform portions of the query that generate final results may store the final query results 556 in a result store 522 (which may be a data storage service 230”; [col15 lines2-3] “other optimized data processing operations”). The motivation for the proposed combination is maintained. 

Regarding claim 13, the proposed combination of An and Murashko teaches
wherein the processor is configured to (see An, [0013] “the computer to store and access multi-tenancy data”) determined based on data extracted from the request (see An, [0035] “If the data access request contains a SQL statement for data access, then accessing the tenant data in the corresponding table set includes extracting and parsing the SQL statement contained in the data access request… for accessing the corresponding data of the tenant in the corresponding table set”; [0038] “the apparatus of the invention intercepts the request, obtains the tenant ID of the current request, and finds the table sequence number and the access URL of the database system unit corresponding to the tenant ID from the multi-tenancy metadata repository through a multi-tenancy metadata manager”).
The proposed combination of An and Murashko does not explicitly teach a persistently-stored query identifier associated with the request.
However, Virtuoso discloses providing result of the request and also teaches
a persistently-stored query identifier associated with the request (see Virtuoso, [col12 lines27-29] “saved query request may include a pointer or other identifier to a query stored or saved for a particular user account or client”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of optimal access, requested data associated with request, store requested data and store query identifier as being taught by Virtuoso in the system taught by the proposed combination of An and Murashko, to yield the predictable results of optimizing resource operations (see Virtuoso, [col14 line64 – col15 line3] “Resource requests 802 may identify a number, type, configuration (e.g., type of query engine platform) for the resources. For example, a resource request for resources with hardware optimized operation capabilities (e.g., FPGA enabled resources that may be configured to perform encoding, image processing, or other optimized data processing operations), may be sent”).

Regarding claim 14, the proposed combination of An, Murashko and Virtuoso teaches
wherein the processor is configured to (see An, [0013] “the computer to store and access multi-tenancy data”) select the selected one of the plurality of partial data set instances based at least in part on (see An, [0028] “Data in a same table set belonging to tenants of a same sharing group can be distinguished by the tenant IDs”; [0034] “the tenant data in the corresponding table set includes finding the corresponding table set by querying the multi-tenancy metadata repository and accessing the corresponding tenant data in the corresponding table set”; [0038] “the apparatus of the invention intercepts the request, obtains the tenant ID of the current request, and finds the table sequence number and the access URL of the database system unit corresponding to the tenant ID from the multi-tenancy metadata repository through a multi-tenancy metadata manager… through the system program interface or security session mechanism of the multi-tenancy application, the tenant ID of the current tenant is obtained as "tenantA", and the corresponding table set sequence number is obtained from the multi-tenancy database as "00000001"”; [0104] “The multi-tenancy data router 902 may further be configured to find the corresponding table set by querying the metadata repository 903 in response to receiving a data access request from a tenant, and access the data of the tenant in the corresponding table set”) the query identifier (see Virtuoso, [col12 lines27-29] “saved query request may include a pointer or other identifier to a query stored or saved for a particular user account or client”). The motivation for the proposed combination is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156